Dear Mr. Scott:
This office is in receipt of your opinion request regarding the Concordia Parish Police Jury enforcement of a subdivision covenant.
Article VI, Section 17 of the Louisiana Constitution authorized local government subdivisions to adopt regulations and standards for land use, provided that this authority is congruent with uniform procedures and is exercised for a public purpose.
Further, Title 33, Section 1236(20) of the Louisiana Revised Statutes delegates to governing authorities, including police juries, the authority "to pass all ordinances and regulations which they deem necessary to govern and regulate the laying out of subdivisions, re-subdivisions, roads, streets, alleys, ways, subways . . . or extension or other improvements of such existing public works; the platting of land into lots, roads, streets, and other dedicated or private way . . . which in the opinion of the police jury are in the interest of the systematic planning of the parish" and set penalties for violation thereof.
Title 33, Section 1236 (20) does not permit a police jury to enforce local neighborhood covenants. Police juries can only become involved in the enforcement of ordinances. Disputes over neighborhood covenants are not ordinances and the police jury need not become involved in such matters. *Page 2 
Property owner associations have standing to file a petition in court for mandatory and injunctive relief for the enforcement of covenant restrictions. Lakeshore Property Owners Ass'n Inc. vs.Delatte,579 So2d 1039 (La.App. 4Cir.,1991); Tri-State Sand  Gravel,L.L.C.vs.Cox, 871 So2d 1253 (La.App. 2 Cir. 2004); Harrison vs. Myers,639 So.2d 402 (La.App. 2Cir.1994).
However, it is the opinion of this office that the Concordia Parish Police Jury does not have the power to review the pertinent facts surrounding your concern and enforce the neighborhood covenants.
If you have any further questions regarding this matter, please do not hesitate to contact this office.
  Very truly yours,
  JAMES D. BUDDY" CALDWELL
  ATTORNEY GENERAL
  By: _________________________
  ROSE POLITO WOODEN
  Assistant Attorney General
  JDC:RPW:jv